                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

KALI T. DUDLEY-HAINES,                      )
                                            )
              Plaintiff,                    )          Civ. No. 3:19-00074-DSC
                                            )
v.                                          )
                                            )
ANDREW M. SAUL,                             )
Commissioner of Social Security,            )
                                            )
              Defendant.                    )

                                           ORDER

       Pursuant to the power of this Court to enter a judgment affirming, modifying, or reversing

Defendant’s decision with remand in Social Security actions under sentence four of 42 U.S.C. §

405(g), and in light of Defendant’s Motion, with Plaintiff’s consent, to remand this action for

further administrative proceedings, the Court hereby remands this case to Defendant, pursuant to

sentence four of 42 U.S.C. § 405(g), for further administrative proceedings. See Melkonyan v.

Sullivan, 501 U.S. 89 (1991); Shalala v. Schaefer, 509 U.S. 292 (1993).

       The Clerk will enter a separate judgment pursuant to Rule 58 of the Federal Rules of Civil

Procedure.

       SO ORDERED.
                                   Signed: September 3, 2019
